 Case 1:20-cv-00037-TCS-JCG-MMB Document 110            Filed 08/07/21   Page 1 of 2




    IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE:     THE HONORABLE TIMOTHY C. STANCEU, JUDGE
            THE HONORABLE JENNIFER CHOE-GROVES, JUDGE
            THE HONORABLE M. MILLER BAKER, JUDGE

                                                       )
OMAN FASTENERS, LLC, et al.,                           )
                                                       )
                           Plaintiffs,                 )
                                                       )
                     v.                                )
                                                         Consol. Ct. No. 20-00037
                                                       )
THE UNITED STATES, et al.,                             )
                                                       )
                            Defendants.                )
                                                       )
                                                       )

                             NOTICE OF APPEAL

      Notice is hereby given that the defendants in the above-captioned action

hereby appeal to the United States Court of Appeals for the Federal Circuit from

the final judgment and accompanying order and opinion, Slip op. 21-72, entered on

June 10, 2021.

                                         Respectfully submitted,

                                         BRIAN M. BOYNTON
                                         Acting Assistant Attorney General

                                         JEANNE E. DAVIDSON
                                         Director
 Case 1:20-cv-00037-TCS-JCG-MMB Document 110   Filed 08/07/21   Page 2 of 2




                                /s/Tara K. Hogan
                                TARA K. HOGAN
                                AIMEE LEE
                                Assistant Directors

                                /s/Meen Geu Oh
                                MEEN GEU OH
                                Senior Trial Counsel
                                Commercial Litigation Branch
                                Civil Division
                                P.O. Box 480, Ben Franklin Station
                                Washington, DC 20044
                                Tele: (202) 307-0184
                                Email: Meen-Geu.Oh@usdoj.gov

August 7, 2021                  Attorneys for Defendants




                                  2
